Exhibit 10.1

 

LOGO [g12925g93b99.jpg]

     

 

Walgreens Boots Alliance, Inc.

102 Wilmot Road

Deerfield, IL 60015

wba.com

 

June 22, 2015

Ms. Kimberly Scardino

[Address]

 

Dear Kimberly,

We are pleased to offer you the position of Senior Vice President, Global
Controller and Chief Accounting Officer, currently under the management of
George Fairweather. We hope you will find your employment with Walgreens Boots
Alliance, Inc. (“WBA” or the “Company”) both challenging and rewarding and we
look forward to you joining our team. As a U.S.-based team member working at the
WBA group level, your employer for payroll, benefits and tax (W-2) purposes will
be within the Walgreen Co. U.S. family of companies. The terms of this offer are
subject to the final approval of the Compensation Committee of the Board of
Directors of WBA. Below are the terms of your offer:

Base Salary. Your starting salary will be $425,000 annually, less all applicable
tax withholdings and benefit deductions.

Annual Bonus Opportunity. Based on your position, you will be eligible for
annual bonuses under the WBA corporate bonus program, which is based on the
Company’s fiscal year running from September 1 through August 31. You would be
eligible for a pro-rated bonus for the remainder of the current fiscal year. The
current bonus target for your position is 70% of your eligible earnings. Your
actual bonus each year is subject to Company performance and your individual
performance, and all bonuses are subject to the discretion and approval of the
Compensation Committee of our Board of Directors.

Long-Term Incentive Opportunity. You will also be eligible for long-term
incentives granted under the terms and conditions of the WBA 2013 Omnibus
Incentive Plan (“Omnibus Plan”). You will be eligible for market-competitive
award levels granted at the discretion of the Compensation Committee of our
Board of Directors. For your position, long-term incentives currently consist of
a combination of stock options, restricted stock units and performance shares,
with a combined target award equal in economic value to approximately $700,000
annually. In making award decisions each year, the Compensation Committee
considers target award levels, budget levels, relative individual performance,
and other factors. The design of WBA long-term incentive programs is currently
under review, and will be communicated to you in connection with awards granted
in the fall for Fiscal Year 2016.

Other Compensation. In consideration for your current compensation levels and
outstanding equity awards from your current employer, you will receive the
following sign-on incentives:

 

  •   A cash sign-on/retention bonus of $350,000. This will be paid in three
installments, as follows: $150,000 following your date of hire, and $100,000
following each of the first and second anniversaries of date of hire.

Each installment will be paid as soon as practicable after the aforementioned
dates and will be subject to normal tax withholding. These bonuses will be
subject to the terms and conditions of a retention bonus agreement that you will
be required to sign as a condition to this benefit. In particular, this
agreement will spell out that your continued employment is required in order to



--------------------------------------------------------------------------------

LOGO [g12925g93b99.jpg]

 

Ms. Kimberly Scardino

   

Page 2

June 22, 2015

 

receive each installment payment and if you voluntarily leave the Company or you
are involuntarily terminated for cause within two years of an installment
payment date you will be required to reimburse the Company for the full amount
of that installment payment.

 

  •   An additional cash sign-on/retention bonus of $325,000 intended to replace
a portion of your unvested equity that would have vested within the first two
years of your employment. This payment will be made in two installments, the
first $150,000 will be paid as soon as practicable after your date of hire and
the second installment of $175,000 will be paid as soon as practicable following
the first anniversary of your date of hire. Both installments will be subject to
normal tax withholding. These bonuses will be subject to the terms and
conditions of a retention bonus agreement that you will be required to sign as a
condition to this benefit. In particular, this agreement will spell out that
your continued employment is required in order to receive the payments and if
you voluntarily leave the Company or you are involuntarily terminated for cause
within one year of each payment date you will be required to reimburse the
Company for the full amount of that installment payment.

 

  •   An equity award of stock options equal in economic value to $530,000 in
total. This award will be provided (assuming continued employment through the
grant date) on the first day of the WBA fiscal quarter following your date of
hire. The exercise price will be the WBA closing price on the date of grant. The
grant will vest in thirds, one-third after each of the first, second and third
anniversaries of the date of grant. This stock option award will be subject to
the terms and conditions of the WBA 2013 Omnibus Incentive Plan and the
applicable award agreement.

 

  •   An additional equity award of stock options equal in economic value to
$285,000 in total. This award will be provided (assuming continued employment
through the grant date) on the first day of the WBA fiscal quarter following
your date of hire. The exercise price will be the WBA closing price on the date
of grant. The grant will vest on the third anniversary of the date of grant. The
stock option award will be subject to the terms and conditions of the WBA 2013
Omnibus Incentive Plan and the applicable award agreement.

Other Employee Benefits. See the attached “Overview of Management Benefits,”
briefly describing the employee benefits that are applicable. This includes
paid-time off (PTO) equal to an annual benefit of 25 days (200 hours), which
will begin accruing from your date of hire. As a U.S.-based team member, these
other employee benefit programs applicable to you are primarily provided under
Walgreen Co. plans and programs.

Relocation. You will be eligible for relocation benefits in accordance with
Company policy for management employees. Upon offer acceptance, a member of our
Employee Services Department will be in contact with you to walk you through the
details and process.

Non-Compete. As a condition to this offer of employment, you will be required to
sign a Non-Competition, Non-Solicitation and Confidentiality Agreement when you
begin employment with WBA. This is a standard agreement, with certain terms
tailored to your area and position. A copy of this Agreement can be provided in
advance upon request. A similar agreement may also be included as part of
long-term equity award agreements.



--------------------------------------------------------------------------------

LOGO [g12925g93b99.jpg]

 

Ms. Kimberly Scardino

   

Page 3

June 22, 2015

 

Your start date is to be determined. On your first day, please bring proof of
your identity and eligibility for employment, a list of acceptable documents is
enclosed.

Please note that WBA, in an effort to maintain our strong sense of pride in the
way we conduct our business, requires all employees to dress in business
professional attire while at work or on travel representing the company.

Our offer of employment will remain open for seven days from the date of this
letter, and is contingent on your passing a pre-employment applicant background
check and a pre-employment drug screen under our Drug Free Work Place Policy. It
is our policy that the pre-employment drug screen test be completed within 48
hours of receiving this offer packet. You can find your nearest drug testing
location by calling 1-800-877-7484. Enclosed are the “Forensic Drug Testing
Custody and Control Form” and the “Walgreens Drug Test Consent/Release Form”.
Please complete and return the consent/release form with the offer letter.
Please bring the Forensic Drug Testing Custody and Control Form with you to the
drug test facility along with a valid photo I.D. accepted by the state.

If you want to accept this offer of employment, please sign your name on the
line below, fill in the date, and return the signed letter in the enclosed
envelope. The duplicate of this letter is for your records. By signing below,
you are confirming that no actual breach, threatened breach or other violation
of any past, current or contemplated oral or written contractual arrangement to
which you are a party (including, but not limited to, any non-compete,
non-solicitation or confidentiality agreement with any former employer) has or
will occur by virtue of your acceptance of this offer of employment or your
performing services for WBA.

You should not consider our offer of employment to be a contract or guarantee of
indefinite employment. Employment at WBA is at will, for no definite term, and
is subject to WBA policies and total rewards plans and programs, which can all
be changed from time to time. Further, WBA reserves the right to rescind the
offer or terminate employment if a breach, threatened breach or other violation
has or will occur and accordingly, you will not be eligible for WBA benefits
upon termination.

If you have any questions please call me at 0044 (0)7825 753151.

Sincerely,

/s/ Lisa Hare

Lisa Hare

Vice President, International Talent, Learning & Organizational Effectiveness

Walgreens Boots Alliance, Inc.



--------------------------------------------------------------------------------

LOGO [g12925g93b99.jpg]

 

Ms. Kimberly Scardino

   

Page 4

June 22, 2015

 

Enclosures

 

cc: George Fairweather

   Kathleen Wilson-Thompson

I accept the offer of employment and understand that the offer is not intended
to be a guarantee of continued employment.

 

Name:   /s/ Kimberly R. Scardino                                   Date:  
6/29/2015